Appellant was prosecuted and convicted of unlawfully carrying a pistol, and his punishment assessed at a fine of $100.
It appears that a complaint was filed in the County Court of Burnet County on July 7th charging appellant with unlawfully carrying a pistol, and his case was called for trial on July 28th. When the case was called for trial appellant moved to postpone the case because of the absence of one of his attorneys, which motion was by the court overruled. It appearing that no information had been filed, the county attorney then prepared and filed an information, when appellant moved to postpone the case, the motion reading: "Now comes Green Johnson, by his attorney, E.M. Dodson, and begs leave of the court for two days in which to file a written plea," signed by counsel. The court overruled this *Page 135 
motion. A jury was duly impaneled and sworn, and the county attorney presented the information, when the court called on the defendant to enter his plea, when defendant's counsel stated that he would refuse to enter any plea at that time. The court then announced he would enter a plea of "not guilty" for him, and did so. Before any other proceedings were had, the court reconsidered his action in refusing to grant the motion of appellant in which he requested two days time in which to file written pleadings, having ascertained that he was legally entitled thereto under article 578 of the Code of Criminal Procedure. (See also Reed v State, 31 Tex.Crim. Rep.; Evans v. State, 36 Tex. Crim. 32. ) In Reed's case it was held by this court, in an opinion by Judge Davidson, that a plea entered under compulsion does not serve as a waiver of the time granted by law. The court announced to appellant's counsel that as under the statutes he was entitled to the two days, he would grant it, and asked if he would agree to a discharge of the jury. Appellant and his counsel still refused to "talk," merely stating that "we made no agreement, — that the request for two days was made before the court entered a plea of not guilty for defendant." The court then withdrew the case from the consideration of the jury, before any other proceedings were had or any evidence introduced, and postponed the case until July 31st, thus granting appellant's motion for time to file written pleadings.
When the case was called on July 31st, appellant entered a "plea of former jeopardy," setting up these facts. When it was filed the county attorney filed a motion to strike it from the record upon various grounds, one of which was that no plea had ever been entered by the defendant. This motion was sustained by the court, to which action appellant excepted, and presents as his first ground why the judgment should be reversed and remanded.
Article 9 of the Code of Criminal Procedure is but a repetition of section 14 of the Bill of Rights, and reads: "No person for the same offense shall be twice put in jeopardy of life or liberty; nor shall a person be again put upon trial for the same offense after a verdict of not guilty in a court of competent jurisdiction." Our courts have been very liberal in construing this article of the Constitution. In many jurisdictions it is held that this plea is not a good plea until the verdict has been rendered by the jury, but our court, when this question first came before it, held to the more liberal interpretation, that when a person was arraigned in a court of competent jurisdiction upon a valid indictment or information, a jury empaneled and sworn, and a valid plea entered, jeopardy attaches. In the case of Powell v. State, 17 Texas Crim. App., 345, this rule was announced, specifically overruling the case of Moseley v. State,33 Tex. 671. In the Moseley case the court was inclined to the opinion that jeopardy did not attach until verdict was rendered, but in the Powell case, supra, the correct rule was announced to be "a person is in legal jeopardy when he is put upon trial before a court of competent jurisdiction upon an indictment or information *Page 136 
sufficient in form and substance to sustain a conviction, and a jury has been empaneled and sworn to try the case." This rule announced by Judge Hurt has been adhered to, except, as we understand the cases, where the defendant by a motion made has claimed surprise and asked for a continuance, or where he has asked for and granted a new trial, or has appealed the case and secured a reversal thereof, or in any instance where on his motion the case has been postponed and withdrawn from the consideration of the jury. In this case it appears that when the case was called appellant filed a motion to postpone on account of the absence of one of the attorneys; this was overruled, when a jury was selected and sworn. It was then discovered no information had been filed, when the county attorney prepared one and filed it. Appellant then filed a motion to postpone the case for two days in which to prepare written pleadings; this was overruled, when he declined to plead to the information, and the court entered a plea for him, but before any other steps were taken the court, upon reflection, decided to grant the time requested in appellant's motion and to which he was entitled in law. He called appellant's counsel's attention to the matter and he declined to take any action. Had he then waived the two days, and the court then without his consent discharged the jury, etc., his contention would be sound, but having excepted to the action of the court in overruling his motion to grant a postponement for two days in which to file written pleadings, to which he was legally entitled, and when the court called his attention to the error of the court, he not only declined to withdraw this exception, but refused to do anything, the court did not err in withdrawing the case from the jury, and granting to appellant the time which the law accorded him to prepare for trial. Any other course on the part of the court would have been improper. The law is written and courts are organized to secure justice between man and man, and between the State and its citizens, and any construction of the law which would deprive a citizen of his legal rights would be wrong, as would any construction which would prevent justice from being meted out. If at the time the court overruled appellant's application for two days postponement for time in which to file written pleadings, appellant had entered a plea and proceeded with the trial, and then over his protest the court had withdrawn the case from the jury, there would be merit in his contention. But instead of this, when the court overruled his motion he excepted to the action of the court, refused to plead to the information, and in every way at his command he showed he was insisting on his motion and not waiving his rights thereunder, and by his persistence caused the court to make an investigation and ascertain that he, the court, was in error in his ruling, and appellant was doing nothing more than insisting on his plain legal rights, and then he granted appellant's motion, giving him the two days requested by him, at this time appellant not protesting to such action, nor taking any exception to the action of the court. Yet two days later when the case was again called for trial, although the two days had been granted at his request, he *Page 137 
undertakes to file a plea of former jeopardy. The court did not err in striking out the plea, as the allegations in the plea were insufficient in that in the plea it was shown that the time was granted on appellant's original request, and which he had never withdrawn nor waived.
Chas. Coe was the constable of the Marble Falls precinct, justice precinct No. 4; on June 19, 1913, an emancipation celebration was held and appellant desired to prove by himself and Constable Coe the following state of facts, which he says they would have sworn to: "That Coe came to defendant and deputized him to go to the emancipation celebration and stay there during the day, to act in the place of the constable, and to keep the peace; that defendant in good faith believed that the constable had a perfect legal right to confer upon him this authority to carry the pistol." Objection to this testimony was by the court sustained, and appellant excepted to the action of the court. It is admitted in the record that the town of Marble Falls did not have twenty-five hundred population. Articles 7137 and 7138 of the Revised Statutes furnishes the only authority for a constable to appoint deputies, and therein it is provided that in a precinct containing a city of more than eight thousand population a constable may appoint two deputies, and in a precinct containing more than two thousand five hundred population and less than eight thousand, a constable may appoint one deputy. So that it is seen that justice precinct No. 4 of Burnet County having no city or town of at least 2500 population, the constable had no authority in law to appoint a deputy constable.
Article 45 and the provisions of chapter 4, of title 3 of the Code of Criminal Procedure authorizes special deputation in certain instances, but it is not claimed that the facts in this case would authorize the constable to make an appointment, or call for aid under those provisions of the Code. In fact, in the brief it is not insisted that the constable had the legal or lawful authority to appoint appellant a deputy on that occasion, but it is insisted that as he assumed authority to make the appointment, and appellant believed he had the authority, appellant would not be guilty of the offense as he acted in good faith in carrying the pistol.
It resolves itself into this question: does it present a question of mistake of fact or mistake of law? If a mistake of fact, then the court erred in his ruling, but if it was a mistake of law, then the court ruled correctly. The bills allege that both the constable and appellant would swear that the constable appointed him a deputy and authorized him to carry the pistol, and if the constable had the authority to make the appointment, though not made in legal form, yet this would present a question of mistake of fact alone. However, if the constable had no authority to appoint a deputy under the circumstances, then the fact he had attempted to do so would not present a question of mistake of fact, but the belief of appellant that he had been appointed would be a mistake of law, for the person from whom he claims to have received the deputation had no authority in law to make the appointment. We are referred by *Page 138 
appellant's able counsel to Blair's case, 26 Texas Crim. App., 387, as sustaining his contention. In that case it will be noted that the officer who made the appointment introduced in evidence was a sheriff, who in law had authority to appoint deputies, while in this case the appointment was made, as contended by appellant, by a person who in law had no authority to appoint a deputy. Any citizen of Marble Falls had as much lawful power and authority to empower appellant to carry a pistol as did Mr. Coe under the evidence in this case, and would it be contended for a moment that if some citizen of the town, other than Mr. Coe, had armed appellant and sent him to the grounds to keep the peace, this would be any defense. We think not. In fact, this court in the case of Shannon v. State, 65 S.W. Rep., 1065, clearly draws the distinction that the appointment claimed must have been made by some one authorized in law to make the appointment. A similar question to this was presented in that case, and this court said: "These instructions were justified under Blair's case. Since the rendition of the Blair case, article 4896, Revised Civil Statutes, has been amended so as to limit the number of deputy sheriffs to be appointed by the sheriff of the county. Thisamendment of the statute as we understand was engrafted for thepurpose of meeting cases of this character." Thus clearly announcing that if the officer making the appointment had no authority to do so, an appointment by him would be no defense, even though made with all the formalities of law, for then it would be a mistake of law and not a mistake of fact. The opinion in the Shannon case, supra, is but following the plain provisions of articles 46 and 47 of the Code of Criminal Procedure. The exercise of the least care or diligence on the part of Mr. Coe or appellant would have enabled them to ascertain, if they already did not know, that Mr. Coe had no more authority in law to deputize appellant under the circumstances than did any other citizen. Consequently a mistake of fact would not be presented by the evidence offered, but a mistake of law. Jones v. State,32 Tex. Crim. 533; Medrano v. State, 32 Tex. Crim. 214; Thompson v. State, 26 Texas Crim. App., 94; Chaplin v. State, 7 Texas Crim. App., 87. As the constable had no authority in law to deputize appellant, if he did attempt to do so, we do not think the court erred in excluding the testimony.
Neither of the special charges requested were called for under the evidence adduced, and the court did not err in refusing them.
The judgment is affirmed.
Affirmed.